Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered October 3, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his guilt was not proven beyond a reasonable doubt owing to the unreliable testimony of the complainant, the only witness to the robbery, because *797the complainant testified to his own unusual behavior before, during, and after the robbery. The fact that the complainant’s behavior was somewhat out of the ordinary does not compel the conclusion that a reasonable doubt existed as a matter of law (see, People v Peterson, 112 AD2d 172; People v La Borde, 76 AD2d 869). The complainant readily testified to his actions before, during and after the robbery, and to the reasons why he acted as he did. His behavior and the descriptions he gave of the robber were facts to be considered by the jury, together with all other facts and circumstances in evidence in evaluating the proof (see, People v Joyiens, 39 NY2d 197). It is well settled that credibility and the weight afforded each piece of evidence is within the province of the jury and will not lightly be disturbed by this court on appeal (see, People v Concepcion, 38 NY2d 211; People v Bauer, 113 AD2d 543; People v Rosenfeld, 93 AD2d 872). Because a rational trier of fact would have been warranted in crediting the complainant’s testimony and rejecting the defense, and because his testimony was more than sufficient to establish the elements of the crime, there is no basis for disturbing the determination (see, People v Gruttola, 43 NY2d 116; People v Concepcion, supra).
The defendant’s remaining contentions are without merit. Lawrence, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.